      Case 4:18-cr-00408 Document 42 Filed in TXSD on 10/12/18 Page 1 of 17




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA               §
                                       §
VS.                                    §
                                       §
JAMAL TYREA ALLEN                      §   CRIMINAL NO. H 4:18cr408
JOHN RILEY STUBBLEFIELD                §
AND                                    §
DAVID NELSON, JR.                      §
DEFENDANTS                             §

                     JOHN RILEY STUBBLEFIELD’S
                    MOTION TO DISMISS INDICTMENT




                                           Schneider & McKinney, P.C.

                                           Tom Moran
                                           Texas Bar No. 14422200
                                           440 Louisiana, Suite 800
                                           Houston, Texas 77002
                                           (713) 951-9994
                                           Telecopier: (713) 224-6008
                                           E-mail: tom6294@aol.com

                                           Attorney for Defendant
                                           JOHN RILEY STUBBLEFIELD
      Case 4:18-cr-00408 Document 42 Filed in TXSD on 10/12/18 Page 2 of 17




                                        TABLE OF CONTENTS


I. SUMMARY OF THE ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

II. STATEMENT OF RELEVANT FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

III. ARGUMENTS AND AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
      A. Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
      B. The Statute . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
      C. The Reach of the Commerce Clause . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
      D. Improper Interference With State Sovereign Matters . . . . . . . . . . . . . . . 7
      E. Applying These Principles to the Instant Case . . . . . . . . . . . . . . . . . . . 11
            1. Robberies of Retail Stores . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
            2. Ordinary Armed Robberies Do Not Come Within
                  the Third Lopez Category . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
      F. Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

CERTIFICATE OF SERVICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14




                                                          i
       Case 4:18-cr-00408 Document 42 Filed in TXSD on 10/12/18 Page 3 of 17




                                        INDEX OF AUTHORITIES

                                                          Cases

Alderman v. United States, 562 U.S. 1163 (2011) . . . . . . . . . . . . . . . . . . . . . . . . . 4

National Federation of Independent Business v. Sebelius, U.S. , 132 S. Ct. 2566
(2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 9

Shelby County v. Holder,                   U.S.      , 133 S. Ct. 2612 (2013) . . . . . . . . . . . . . . . 7, 8

United States v. Hickman, 179 F.3d 230 (5th Cir. 1999) (en banc), cert. denied, 530
U.S. 1203 (2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 4, 13

United States v. Lopez, 514 U.S. 549 (1995) . . . . . . . . . . . . . . . . . . . . 4, 5, 9-11, 13

United States v. McFarland, 311 F.3d 376 (5th Cir. 2002) (en banc), cert. denied, 538
U.S. 962 (2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 4, 6, 12, 13

United States v. Mills, 122 F.3d 235 (5th Cir. 1997), cert. denied, 523 U.S. 1011
(1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

United States v. Morrison, 529 U.S. 598 (2000) . . . . . . . . . . . . . . . . . . . . . 8-11, 13

                                                Statutes and Rules

18 U.S.C. § 1951 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 2, 11, 13

18 U.S.C. § 1951(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

18 U.S.C. § 1951(b)(3) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

U.S. CONST. amend. X . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

U.S. CONST. amend. XV, § 2 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

U.S. CONST, art. I, § 8, cl. 3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 4, 7-13

                                                              2
    Case 4:18-cr-00408 Document 42 Filed in TXSD on 10/12/18 Page 4 of 17




TO THE HON. KEITH P. ELLISON, UNITED STATES DISTRICT JUDGE:

      COMES NOW JOHN RILEY STUBBLEFIELD, Defendant herein, by and

through his attorney, TOM MORAN, and moves the Court to dismiss the indictment

in the instant case and would show the Court as follows:

                     I. SUMMARY OF THE ARGUMENT

      Stubblefield asserts the Hobbs Act, 18 U.S.C. § 1951, does not extend to what

essentially are plain vanilla aggravated robberies under Texas law or alternatively,

criminalizing ordinary store robberies exceeds Congress’ power under the Commerce

Clause.

      In effect, the interpretation of the Hobbs Act allowing prosecution under this

indictment allows the federal government to usurp the traditional state power to

punish street crime and exceeds Congress’ Commerce Clause powers.

                  II. STATEMENT OF RELEVANT FACTS

      Stubblefield is charged with conspiracy to violate the Hobbs Act in relation to

the aggravated robbery of a cell phone store in Harris County and a gun count for

brandishing a weapon in that robbery.

                   III. ARGUMENTS AND AUTHORITIES

                                 A. Introduction


                                         1
     Case 4:18-cr-00408 Document 42 Filed in TXSD on 10/12/18 Page 5 of 17




       Defendant recognizes that the current Fifth Circuit precedent is adverse to the

position he takes in this motion. However, the en banc Fifth Circuit has twice tied

on the issues he raises herein. Therefore, he is filing this motion to preserve his right

to seek further review either by the en banc Fifth Circuit or the Supreme Court.

       In United States v. McFarland, 311 F.3d 376 (5th Cir. 2002) (en banc), cert.

denied, 538 U.S. 962 (2003); and United States v. Hickman, 179 F.3d 230 (5th Cir.

1999) (en banc), cert. denied, 530 U.S. 1203 (2000), the evenly-divided en banc Fifth

Circuit affirmed Hobbs Act convictions based on facts similar to the charges in the

instant case.1 For purposes of this motion, Defendant adopts as parts of his arguments

the dissenting opinions in McFarland and Hickman.

                                     B. The Statute

       The Hobbs Act reads in relevant part:

       Whoever in any way or degree obstructs, delays or affects commerce or
       the movement of any article or commodity in commerce, by robbery or
       extortion or attempts to or conspires to do so, or commits or threatens
       physical violence to any person or property in furtherance of a plan or
       purpose to do anything in violation of this section shall be fined under
       this title or imprisoned not more than twenty years or both.

18 U.S.C. § 1951(a).



       1
        Defendant adopts as part of his arguments Judge Higginbotham’s opinion in Hickman and
the opinions by Judges Higginbotham, Garwood and Jones in McFarland as the basis of his
argument.

                                             2
    Case 4:18-cr-00408 Document 42 Filed in TXSD on 10/12/18 Page 6 of 17




      Congress defined “commerce” for purposes of the Hobbs Act as:

      The term “commerce” means commerce within the District of Columbia,
      or any Territory or Possession of the United States; all commerce
      between any point in a State, Territory or Possession, or the District of
      Columbia and any point outside thereof; all commerce within the same
      State through any place outside such State; and all other commerce over
      which the United States has jurisdiction.

18 U.S.C. § 1951(b)(3).

      The indictment in the instant case charges a routine robbery of a cell phone

store and the taking of property which either is meant to be sold at retail or the fruits

of retail sales. Therefore, if the Hobbs Act applies at all, the nexus to commerce must

be the final clause of § 1951(b)(3), a catchall provision applying the definition of

commerce to all other commerce over which the United States has jurisdiction.

      The issue presented here is whether the United States has Commerce Clause

jurisdiction over property which may once have moved in interstate or international

commerce but which at the time of the robbery is held for retail sale. Defendant

asserts such an interpretation would exceed Congress’ power under the Commerce

Clause.

                      C. The Reach of the Commerce Clause

      Three decades ago, no reasonable constitutional law scholar would have

thought there were any limits on Congress’ power to regulate conduct under the


                                           3
    Case 4:18-cr-00408 Document 42 Filed in TXSD on 10/12/18 Page 7 of 17




Commerce Clause, U.S. CONST, art. I, § 8, cl. 3. Virtually any conduct would have

some effect on interstate or foreign commerce and be subject to Congress’ Commerce

Clause powers.

      That all changed with United States v. Lopez, 514 U.S. 549 (1995). There, the

Supreme Court affirmed the Fifth Circuit’s holding that the federal gun free zone

statute exceeded Congress’ powers under the Commerce Clause. In Lopez, the Court

limited Congress’ power under the Commerce Clause to three areas: 1) the use of

channels of interstate commerce; 2) the instrumentalities of interstate commerce; and

3) activities having a substantial relation to interstate commerce. Alderman v. United

States, 562 U.S. 1163, 1164 (2011) (Thomas, J. dissenting from denial of

certiorari),citing Lopez, 514 U.S., at 558-59.

      Lopez and its progeny formed the basis for the dissents in McFarland and

Hickman. Both of those cases, like the instant case, involved plain, vanilla robberies

of stores, stores which admittedly sold goods which at some point had moved in

interstate commerce. Traditionally, the power to punish such common crimes has

resided in the states as part of their general police power, a power not vested in the

federal government. The dissenters in both cases recognize that such robberies have

no significant effect on interstate or foreign commerce.

      As Judge Garwood wrote in his dissent in McFarland,

                                          4
     Case 4:18-cr-00408 Document 42 Filed in TXSD on 10/12/18 Page 8 of 17




       To begin with, simply because a business is engaged to any extent in
       interstate commerce does not alone suffice to bring regulation of any
       and all conduct involving it within category two. That category applies
       to "instrumentalities of interstate commerce," such as "an aircraft" or a
       railroad line, and to "persons or things in interstate commerce," such as
       "thefts from interstate shipments." Plainly, a local retail store is not
       analogous to any of those. The Government's argument would vastly expand
       Lopez's category two, extending federal jurisdiction on a per se , categorical
       basis to a broad range of matters such as shoplifting of a candy bar from any
       business engaged in interstate commerce or children scuffling in any such
       business's parking lot, and would also blur the distinction between categories
       two and three.

311 F.3d, at 391 (footnote omitted).

       Judge Garwood also rejected the argument that retail store robberies are activities

having a substantial relation to commerce for purposes of the third Lopez power to regulate

commerce. He wrote:

       Lopez and Morrison reflect that such a limitation on the aggregation
       principle is necessary because "the Constitution requires a distinction between
       what is truly national and what is truly local," and "the regulation and
       punishment of intrastate violence that is not directed at the instrumentalities,
       channels, or goods involved in interstate commerce has always been the
       province of the States." Certainly, none of the instant robberies can be
       characterized as "directed at the instrumentalities, channels, or goods
       involved in interstate commerce." Further, the several decisions refusing to
       find the Hobbs Act applicable to most robberies of individuals under
       theories of deletion of assets and aggregation of the effect on interstate
       commerce of all such robberies likewise support our view in this respect.
       It has been said that this distinction is justified because "in general . . .
       businesses purchase on a larger scale than individuals. However, this
       justification is not persuasive because the here relevant portion of the Hobbs
       Act makes no distinction between the robberies it proscribes on the basis of
       whether the victim is a business (or is engaged in a commercial activity), and
       because virtually every consumer regularly expends considerable funds on the
       purchase of items originating out-of-state and there are many more consumers
       than businesses. Indeed, consumer spending is generally estimated to amount

                                              5
     Case 4:18-cr-00408 Document 42 Filed in TXSD on 10/12/18 Page 9 of 17



       to two-thirds of the national economy. ("since the aggregate effect of such
       robberies [of individuals] on commerce is non-trivial, those cases are in
       tension with the ones . . . which insist on aggregation"). Moreover, as
       previously noted, we are aware of no Supreme Court Commerce Clause
       decision applying the aggregation principle to a class of activities the
       contours of which are not reasonably inferable from the language of the
       challenged statute or regulation. Thus, the aggregation principle if applied to
       Hobbs Act prosecutions, would apply all robberies (of any personal
       property, from any victim, by any robber) which "in any way or degree . . .
       affects commerce.

Id., at 397-98 (citations and footnotes omitted).

       He concluded:

       We turn to Lopez and Morrison for guidance, concluding that their relevance
       is not confined to cases where the statute lacks a jurisdictional element.
       Moreover, we conclude that the Hobbs Act 's here relevant proscription of
       any robbery that "in any way or degree . . . affects commerce" does not
       constitute a regulation of commercial activity, notwithstanding that all
       robberies have some economic effect, and hence is within the scope of
       Lopez and Morrison . We further conclude that the instant robberies fall
       within Lopez category three, and for that reason they are within the
       Commerce Clause power only if they "substantially" affect interstate
       commerce. Individually considered, it is clear that none of them do. Nor is
       there any rational basis to for that purpose aggregate their respective effects
       on interstate commerce with the effect on interstate commerce of all the
       undifferentiated mass of robberies covered by the Hobbs Act 's here
       relevant general proscription of any and all robberies which "in any way or
       degree . . . affect[] commerce." To allow such aggregation in Lopez category
       three cases would, without adequate justification, bring within the scope of the
       Commerce Clause the proscription of local violent (and other) crimes not
       constituting the regulation of commercial activity, crimes prototypical of
       those that historically have been within the reserved police power of the
       states, contrary to the principle that the Commerce Clause is limited to
       matters that are truly national rather than truly local.

Id., at 409-10




                                              6
    Case 4:18-cr-00408 Document 42 Filed in TXSD on 10/12/18 Page 10 of 17



             D. Improper Interference With State Sovereign Matters

       In at least two recent non-Commerce Clause cases, the Supreme Court held

Congress overstepped its power by interfering with powers and duties traditionally

left to the states. In one of those cases, Congress had acted under a specific

constitutional grant of authority and in the other it relied upon the Commerce Clause.

       In Shelby County v. Holder,            U.S.     , 133 S. Ct. 2612 (2013), the Court

invalidated portions of the Voting Rights Act as an improper interference with state

sovereignty even though Congress has the constitutional authority to enforce voting

rights pursuant to U.S. CONST. amend. XV, § 2.2

       Chief Justice Roberts, writing for the Court, said the Tenth Amendment, U.S.

CONST. amend. X, reserves powers to the states, including the power to regulate

elections, including generally broad powers to decide how the suffrage may be

exercised and drawing lines for congressional districts. 133 S. Ct., at 2623. The

Court held unconstitutional the formula set by Congress determining which

jurisdictions would be subject to provisions of the Voting Rights Act requiring pre-

clearance of changes in voting laws.

       One of the key reasons for declaring the formula by which some states and

political subdivisions were required to “preclear” changes in voting laws was the



       2
         Section 1 of the Fifteenth Amendment guarantees citizens the right to vote without regard
to race, color or previous condition of servitude. Section 2 provides: “The Congress shall have
power to enforce this article by appropriate legislation.”

                                                7
    Case 4:18-cr-00408 Document 42 Filed in TXSD on 10/12/18 Page 11 of 17



Tenth Amendment and various constitutional provisions vesting states with the power

to determine who has the right to vote and how it is to be exercised, to determine the

qualifications of its officers and how they are chosen as well as the primary

responsibility of the states to draw congressional districts. Id., at 2623. In essence,

the Court held that Congress’ power to enforce the Fifteenth Amendment is

appropriate only to the extent that it is based on facts showing to the Court’s

satisfaction the congressional act in fact is narrowly tailored to accomplish the

amendment’s purpose of preventing racial discrimination in voting.

      In National Federation of Independent Business v. Sebelius,        U.S. , 132 S.

Ct. 2566 (2012), the Court held unconstitutional a provision of the Affordable Care

Act. It held that Congress lacked the power under the Commerce Clause to require

the purchase of health insurance.

      The Court first noted Congress’ Commerce Clause powers included the right

to regulate “those activities that substantially affect interstate commerce,” 132 S. Ct.,

at 2578, citing United States v. Morrison, 529 U.S. 598, 609 (2000). In holding the

requirement that individuals purchase health insurance exceeds Congress’ Commerce

Clause powers, the Court wrote:

             The Government says that health insurance and health care
      financing are "inherently integrated." But that does not mean the
      compelled purchase of the first is properly regarded as a regulation of
      the second. No matter how "inherently integrated" health insurance and
      health care consumption may be, they are not the same thing: They
      involve different transactions, entered into at different times, with
      different providers. And for most of those targeted by the mandate,

                                           8
     Case 4:18-cr-00408 Document 42 Filed in TXSD on 10/12/18 Page 12 of 17



        significant health care needs will be years, or even decades, away. The
        proximity and degree of connection between the mandate and the
        subsequent commercial activity is too lacking to justify an exception of
        the sort urged by the Government. The individual mandate forces
        individuals into commerce precisely because they elected to refrain from
        commercial activity. Such a law cannot be sustained under a clause
        authorizing Congress to "regulate Commerce."

132 S. Ct., at 2591 (internal citations omitted).

        This Court can take judicial notice that health care is a significant portion of

the United States gross domestic product, approximately 18-20 percent, and that

either taxpayers or those who pay for their own health care subsidize the cost of care

for those who cannot pay for their own health care. Thus, if an uninsured person who

cannot pay for his own medical care becomes seriously ill or is injured in an accident,

the cost of his hospitalization and other care is paid by someone either through tax

funds or in higher costs charged to those who can pay. The latter in turn increases the

costs paid by health insurance carriers and causes increases in health insurance

premiums which has a substantial cumulative effective on interstate commerce.

        If Congress lacks the Commerce Clause power to regulate individual conduct

which effects a fifth of the nation’s economy, it cannot have the power to regulate

criminal conduct aimed at local retail stores.

        In Morrison, the Court cited Lopez, 514 U.S. at, 559-60,3 for the proposition


        3
         “[W]e have upheld a wide variety of congressional Acts regulating intrastate economic
activity where we have concluded that the activity substantially affected interstate commerce. Examples
include the regulation of intrastate coal mining; intrastate extortionate credit transactions, restaurants utilizing
substantial interstate supplies, inns and hotels catering to interstate guests, and production and consumption

                                                         9
      Case 4:18-cr-00408 Document 42 Filed in TXSD on 10/12/18 Page 13 of 17



that Congress’ Commerce Clause powers substantially affecting interstate commerce

will be sustained. Otherwise, they are outside Congress’ Commerce Clause power.

529 U.S., at 610.           Most important for the instant case, the Court rejected

congressional findings that gender motivated violence had a substantial cumulative

effect on interstate commerce. Id., at 615.4 The Court wrote:

        The reasoning that petitioners advance seeks to follow the but-for causal
        chain from the initial occurrence of violent crime (the suppression of
        which has always been the prime object of the States' police power) to
        every attenuated effect upon interstate commerce. If accepted,
        petitioners' reasoning would allow Congress to regulate any crime as
        long as the nationwide, aggregated impact of that crime has substantial
        effects on employment, production, transit, or consumption. Indeed, if
        Congress may regulate gender-motivated violence, it would be able to
        regulate murder or any other type of violence since gender-motivated
        violence, as a subset of all violent crime, is certain to have lesser
        economic impacts than the larger class of which it is a part.

Id.

        The bottom line in Morrison is that Congress lacks the power under the

Commerce Clause to legislate as to violent crime which traditionally is the province

of the states under their police power.




of homegrown wheat. These examples are by no means exhaustive, but the pattern is clear. Where
economic activity substantially affects interstate commerce, legislation regulating that activity will be
sustained.” Lopez, 514 U.S., at 559-60 (internal citations omitted).
        4
         The findings quoted by the Court are: "by deterring potential victims from traveling
interstate, from engaging in employment in interstate business, and from transacting with business,
and in places involved in interstate commerce; . . . by diminishing national productivity, increasing
medical and other costs, and decreasing the supply of and the demand for interstate products."

                                                  10
    Case 4:18-cr-00408 Document 42 Filed in TXSD on 10/12/18 Page 14 of 17



                E. Applying These Principles to the Instant Case

      The Hobbs Act by its own terms seeks to cover all forms of commerce within

the power of Congress to regulate under the Commerce Clause. Using the three

categories of commerce described in Lopez and Morrison, no one can reasonably

question the power of Congress to criminalize robberies of the first two categories:

the channels and instrumentalities of interstate commerce. No one questions the

power of Congress to regulate through criminal law acts such as hijacking interstate

shipments of goods or similar violent crime against instrumentalities of interstate

commerce. The issue before the Court is whether Congress under its Commerce

Clause powers can criminalize ordinary, plain vanilla robberies of retail stores.

      Defendant asserts it cannot.

                           1. Robberies of Retail Stores

      Defendant is charged with conspiracy to rob a Metro PCS cell phone store

located at 10508 Airline Drive, Houston, Texas. At that point, Airline Drive is some

distance east of Intestate 45 North and has no direct connecting street to IH-45. Even

a cursory view of Google Maps shows it is a retail area with, among other stores, a

used auto parts store, a martial arts school, a nail salon and a volunteer fire station.

      Metro PCS is a subsidiary of T-Mobile engaged in the retail sale of cell phones

and cell phone service to individuals. Given its location, it likely would be unusual

for a person residing in another state or country to visit the store to make a purchase.

The area clearly is not a retail tourist attraction like the Galleria or the Mall of the

                                          11
    Case 4:18-cr-00408 Document 42 Filed in TXSD on 10/12/18 Page 15 of 17



Americas which attracts customers from other states or nations.

      While its products may have at one time moved in interstate or international

commerce, it is a retail store serving customers from the surrounding area.

              2. Ordinary Armed Robberies Do Not Come Within
                          the Third Lopez Category

      The states have always had the authority to punish ordinary crimes ranging

from sexual assault and murder to robbery and theft. Clearly, theft and robbery have

an effect on the victim’s ability to engage in commerce, both intrastate and interstate

commerce. A victim of a theft or a robbery has less money and fewer resources to

buy cars made in Detroit or Japan. He has fewer resources to engage in any type of

commercial activity.

      In the aggregate, thefts and robberies may have a significant effect on interstate

commerce to the extent that they take money and resources from their owners and put

them in the control of others. Taking a larger view, a person who takes a can of spray

paint and puts graffiti on the side of a building has a similar effect on interstate

commerce by diverting assets used to clean the graffiti from one use and putting them

to use in the clean up. Yet, the Commerce Clause does not vest Congress with the

power to regulate and criminalize this type of street crime even if in the aggregate it

has an effect on interstate commerce. That is the business of the State of Texas.

      As Judge Garwood wrote for the dissenting judges in McFarland,

      We turn to Lopez and Morrison for guidance, concluding that their
      relevance is not confined to cases where the statute lacks a

                                          12
    Case 4:18-cr-00408 Document 42 Filed in TXSD on 10/12/18 Page 16 of 17



      jurisdictional element. Moreover, we conclude that the Hobbs Act 's
      here relevant proscription of any robbery that "in any way or degree
      . . . affects commerce" does not constitute a regulation of commercial
      activity, notwithstanding that all robberies have some economic
      effect, and hence is within the scope of Lopez and Morrison. We
      further conclude that the instant robberies fall within Lopez category
      three, and for that reason they are within the Commerce Clause power
      only if they "substantially" affect interstate commerce. Individually
      considered, it is clear that none of them do. Nor is there any rational
      basis to for that purpose aggregate their respective effects on interstate
      commerce with the effect on interstate commerce of all the
      undifferentiated mass of robberies covered by the Hobbs Act 's here
      relevant general proscription of any and all robberies which "in any
      way or degree . . . affect commerce." To allow such aggregation in
      Lopez category three cases would, without adequate justification, bring
      within the scope of the Commerce Clause the proscription of local
      violent (and other) crimes not constituting the regulation of commercial
      activity, crimes prototypical of those that historically have been within
      the reserved police power of the states, contrary to the principle that the
      Commerce Clause is limited to matters that are truly national rather
      than truly local.

311 F.3d, at 409-10.

                                   F. Conclusion

      The dissenters in McFarland and Hickman got it right. Congress did not intend

the Hobbs Act to cover ordinary robberies that were the traditional business of the

states under their police powers. And even if Congress did intend the Hobbs Act to

have that reach, it is outside the Commerce Clause power of Congress as set out in

Lopez and Morrison.

      Defendant understands that this Court is bound by current Fifth Circuit

precedent and must overrule this motion. United States v. Mills, 122 F.3d 235 (5th

Cir. 1997), cert. denied, 523 U.S. 1011 (1998). He is presenting this to preserve his

                                          13
    Case 4:18-cr-00408 Document 42 Filed in TXSD on 10/12/18 Page 17 of 17



right to seek further review, either by the en banc Fifth Circuit by certiorari.

      WHEREFORE, PREMISES CONSIDERED, Defendant prays that this

Court dismiss the indictment against him.

                                                     Respectfully submitted,
                                                     Schneider & McKinney, P.C.



                                                     /s/ Tom Moran
                                                     Tom Moran
                                                     Texas Bar No. 14422200
                                                     440 Louisiana, Suite 800
                                                     Houston, Texas 77002
                                                     (713) 951-9994
                                                     Telecopier: (713) 224-6008
                                                     E-mail: tom6294@aol.com

                                                     Attorney for Defendant
                                                     John Riley Stubblefield

                          CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above document was served on all

parties by filing it through the EFC system.



                                                     /s/ Tom Moran
                                                     Tom Moran




                                          14
